Case: 19-50711          Document: 00515430378      Page: 1     Date Filed: 05/27/2020




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 19-50711                           May 27, 2020
                                    Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HEINRICH WIEBE-NEUDORF,

                                                  Defendant - Appellant


                        Appeal from the United States District Court
                             for the Western District of Texas
                                  USDC No. 7:19-CR-77-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
        Heinrich Wiebe-Neudorf pleaded guilty to one count of possession of a
firearm by an alien admitted to the United States under a nonimmigrant visa,
in violation of 18 U.S.C. § 922(g)(5)(B). The district court sentenced him to,
inter       alia,   a    within-Sentencing    Guidelines      sentence      of     57-months’
imprisonment. Wiebe challenges two sentencing enhancements, asserting the
Government failed to prove their applicability by a preponderance of the


        *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-50711     Document: 00515430378      Page: 2   Date Filed: 05/27/2020


                                  No. 19-50711

evidence:    Guideline § 2K2.1(b)(5) (firearms trafficking); and Guideline
§ 2K2.1(b)(6)(A) (possessing firearm or ammunition to be transported out of
the United States).
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      Although, arguably, the basis for the first issue shifts somewhat from
that urged in district court, we review both issues for clear error. For that
standard, a factual finding “will be upheld so long as it is plausible in [the]
light of the record as a whole”, meaning the court is not “left with the definite
and firm conviction that a mistake has been committed”. United States v.
Perez, 585 F.3d 880, 883 (5th Cir. 2009) (internal quotation marks and citations
omitted).
      Guideline § 2K2.1(b)(5) authorizes a four-level increase “[i]f . . .
defendant engaged in the trafficking of firearms”. U.S.S.G. § 2K2.1(b)(5).
Importantly, the enhancement applies if defendant “transported, transferred,
or otherwise disposed of two or more firearms to another individual, or received
two or more firearms with the intent to transport, transfer, or otherwise
dispose of firearms to another individual”, while knowing, or having reason to
believe, “such conduct would result in the transport, transfer, or disposal of a



                                        2
    Case: 19-50711    Document: 00515430378     Page: 3   Date Filed: 05/27/2020


                                 No. 19-50711

firearm to an individual . . . whose possession or receipt of the firearm would
be unlawful; or . . . who intended to use or dispose of the firearm unlawfully”.
Id. cmt. n.13(A). Guideline § 2K2.1(b)(6)(A) authorizes a four-level increase if
defendant “possessed any firearm or ammunition while leaving or attempting
to leave the United States, or possessed or transferred any firearm or
ammunition with knowledge, intent, or reason to believe that it would be
transported out of the United States”. U.S.S.G. § 2K2.1(b)(6)(A).
      There was no clear error. Wiebe collected 11 firearms and approximately
7,000 rounds of ammunition from individuals in Seminole, Denver City, and
Lamesa, Texas.    And, although he refused to transport the firearms and
ammunition to Mexico, he was instead to transport them to “a lot in Columbus,
New Mexico, for them to be exported to Mexico”. Consequently, the record
reflects: Wiebe knew, or had reason to believe, the individuals to whom he was
delivering the firearms in Columbus would export them to Mexico (which
violates federal law, see 18 U.S.C. § 554 (prohibiting smuggling); 22 U.S.C.
§§ 2778(b)–(c) (requiring license to export “defense articles” and criminalizing
violation of licensing requirement); 22 C.F.R. § 121.1 (defining and identifying
“defense articles”)); and he possessed the firearms and ammunition with
knowledge, intent, or reason to believe they would be transported out of the
United States.
      AFFIRMED.




                                       3